DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 7 is written as a dependent claim but does not cite a parent claim from which it depends.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericksen et al. (pub. no. 20020123701) in view of Rahman et al. (pub. no. 20190000376).
Regarding claim 1, Ericksen discloses an apparatus of respiratory inductance plethysmography (“A new family or class of devices is provided for recording of cross-sectional areas and volumes of objects, in particular portions of the human body. This includes static measurements as well as measurements of the smaller overlying variations in area and volume caused by respiratory and cardiac activity. The principle relies on measurement of electromagnetic induction between one or more electrical conductor loops wrapped around a body part to be measured, and one or more remotely located electromagnetic coil arrangements. By proper design of the coils, the induced voltages that are measured will be proportional to the area or volume that is measured.

In one embodiment, a device is provided for measuring the movement of an object which comprises means for creating time-varying magnetic fields at least large enough to surround the object. Electrical circuits are adapted to conform to the surface of the object, and voltage monitoring means are connected to the electrical circuits, whereby motion of the surface creates a measurable change in induced voltage in the circuits that correlates to the movement of the object”, [0009] & [0010]) 

comprising at least two measurement bands of respiratory inductance plethysmography (“ In order to measure volume, it is necessary to add together the volumes of a stack of slices, each with a measured area and a known thickness. This is readily accomplished by using several conductor loops wrapped around the patient's body”, [0028]; “ Another refinement of the system allows simultaneous measurement of two portions of an object, such as a plurality of patient volume compartments, typically the chest and abdomen. This gives supplementary information about the distribution of muscular effort in breathing, and provides information relevant for diagnosis of infant pulmonary diseases, especially diseases associated with airways obstruction. Adding the two measured volumes will still give the total volume measurement advantages of the other embodiments. In order to perform simultaneous measurements, the patient coil is divided in two halves by an electrical "tap" connection at the center turn, as shown in FIG. 10”, [0051]), 

wherein the apparatus further comprises  an electric power source arrangement, which is configured to excite simultaneously the at least two measurement bands with electric currents of different pseudo random variations, for making respiratory signals output by the at least two measurement bands unique, the electric power source arrangement being configured to excite simultaneously the at least two measurement bands with electric currents which have different pseudo random amplitude distributions (“Systems according to these embodiments also comprise sensing and control means for controlling operation of the system. Timing and multiplex switching means may also be included for providing simultaneous measurement capabilities of multiple portions of the object being measured, for example a thoracic region and an abdominal region, or perhaps a plurality of limbs. One of the methods of performing a plurality of simultaneous volume or area measurements is to use phase encoding of the signals. The scheme can be adapted to systems where the patient coil is energized, and the room coil is used for sensing the field, as shown in FIG. 10. The two constant current amplifiers 136 are driven by signals that are phase shifted 90° at phase shift means 158 with respect to each other. The patient coil or conductive coil means 107 is equipped with a center-tap connection means, so that the two halves can be energized by independent currents. The two demodulators 169 rectify the signal that has been picked up by the three room coils 144 and amplified. Since the demodulators receive reference signals that are phase-shifted in the same manner as the inputs to the current amplifiers, they will respond to signal components that match the phase of the two patient coil signals. The apparent swap of output signals (the demodulator that receives the same phase as the abdomen coil current gives an output that reflects chest volume) is caused by an inherent 90° phase shift of the induced voltage in the sensing room coils compared to the current-dependent magnetic field strength from the patient coils. It is recognized that various techniques might be used to perform simultaneous measurements of two or more volumes or areas. If the room coil generates the magnetic field, then independent signal processing chains consisting of amplifiers and rectifiers as shown in other figures can be connected to any number of coils wrapped around the patient's body. For the coil arrangement indicated in FIG. 10, the different patient coils 107 might be driven with currents of different frequencies, and electronic band-pass filters might be used to extract the individual volume signals from a common room coil and pre-amplifier. Time multiplexing might also be used, energizing the patient coils in a rapidly repeating sequence, typically cycling through all coils between 10 and 1000 times per second, and sampling a common volume output signal in synchrony with this sequence to separate the volume measurements from each other. An additional potentially useful technique for simultaneous measurements of several volumes might be to use different, non-correlated pseudo-random bit sequences for generating patterns of current variation in two or more patient coils. The voltage picked up by the room coil is amplified, and the individual volume signals are recovered by demodulating the composite signal using the corresponding bit sequences as reference signals. Due to the encrypted nature of pseudo-random bit sequences, this type of instrument is expected to be very immune against electromagnetic interference noise, and instruments located close to each other will not interfere with each other's operation”, [0056]); 

and  a transmitter arrangement, which is configured to transmit respiratory information based on the respiratory signals output by the at least two measurement bands (“The electronic circuits described above are easily constructed within less than 50 cm2 of circuit board area, and could be integrated with an A/D converter and interface control circuitry on a plug-in board for an ordinary personal computer, for example as shown in FIG. 14 below. A complete stand-alone unit could also be made, with the size and complexity being dependent on the amount of signal analysis, presentation capability and storage capacity built into the unit. It should be emphasized that the above illustrative description is for only one embodiment of the invention, with numerous alternate means of practicing the underlying technology also being within the scope of the appended claims. Parts of the function of the suggested block diagram in FIG. 2 could be implemented using digital signal processing or other means”, [0036]; “As noted above, a typical use of the invention is to continuously measure the volume or area of the chest and abdomen of a human patient. This volume or area will show variations in synchrony with the movements of breathing. These variations correspond to the changes in the volume of gas contained in the lungs, since all fluids and tissues present in the measured volume are incompressible. It is essential also to include the abdomen in the measurement, since breathing action also comprises up and down contraction of the diaphragm muscle, which again causes inward and outward motion of the abdominal walls. Analysis of the time course of volume variations may be used for estimating the quantitative amount of breathing, and a plurality of variables describing the breathing pattern, such as frequency, depth of breath (tidal volume) and airway flow are also discernible”, [0047]; “The experiment of Example 4 was repeated. The induced voltage from the patient coil was rectified in order to generate a DC voltage signal reflecting instantaneous torso volume. This signal was sampled with 14 bits of resolution by an analog to digital converter, and then transferred to a computer at a sampling rate of 25 Hz. Equation 5 above was used to convert the voltage readings to volume values. The signal was then fed through a digital high-pass filter with a cut-off frequency of 0.05 Hz. This removed the time-averaged volume component from the signal. The filtered signal then reflected breathing activity. The subject's breathing activity was also recorded by connecting the patient airways to a recording dry-seal spirometer by the use of a mouthpiece. A simultaneous recording of breathing by the two methods is displayed in FIG. 12. As shown, the comparison of the simultaneous recordings of breathing volume by a dry-seal spirometer connected to a human subject's airways (broken line), and the measurements using the device described in Example 4 (solid line) are virtually identical”, [0068]).
Regarding claim 1, it is noted that Ericksen does not disclose transmitting information wirelessly.  Rahman however, teaches transmitting information wirelessly (“ In an embodiment, we describe the development and testing of a prototype for a new non-invasive PF instrument that utilizes any of several types of sensors and software to access respiratory breathing patterns, vital parameters, asynchrony and thus measures the work of breathing. Furthermore, based on experimental data and published literature, we developed software algorithms to predict respiratory fatigue. The hardware includes the design and manufacture of a microcircuit board that individually links to rib cage (RC) and abdominal (ABD) elastic bands. The bands wirelessly transmit changes in RC and ABD data to a data processing device, which may be a tablet device such as an iPAD or firmware. The iPAD software application (App) design and the firmware device includes development of point-of-care, real-time indices of respiratory work, breathing patterns and respiratory fatigue indices on a user-friendly graphical user interface (GUI)”, [0010]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both Ericksen and Rahman are directed to systems for sensing human breathing parameters for computer analysis.  To wirelessly transmit sensor information to the computing device would be to combine a prior art element according to a known method to yield predictable results.  Therefore it would have obvious to a person having ordinary skill in the art as of the effective filing of the claimed invention to modify the Ericksen invention to wirelessly transmit sensor information as taught by Rahman. To so would simplify the set up of any monitoring location as there would be no need to place cables to connect the various components.
Regarding claim 2, Ericksen discloses the electric power source arrangement is configured to excite simultaneously the at least two measurement bands with successive pulses of electric currents, which have different pseudo random sequences ([0056]).
Regarding claim 3, Ericksen discloses the electric power source arrangement is configured to excite simultaneously the at least two measurement bands with electric currents which have different pseudo random amplitude distributions ([0056]).
Regarding claim 4, the combination of Ericksen and Rahman discloses the apparatus is configured to  decode the respiratory signals of the at least two measurement bands; and  perform an association of an identification information about a measurement band and a respiratory signal, which is decoded and related to said measurement band, with each other for making respiratory signals from the at least two measurement bands distinguishable (Ericksen: [0056]); 

and  the transmitter arrangement is configured to transmit the respiratory signals with the identification information as the respiratory information (Rahman: [0010]).
Regarding claim 5, the combination of Ericksen and Rahman discloses the apparatus comprises a computing unit, which is common to the at least two measurement bands and which is configured to form respiratory parameter data on the basis of the respiratory signals; and the transmitter arrangement is configured to transmit the respiratory parameter data as the respiratory information (“The experiment of Example 4 was repeated. The induced voltage from the patient coil was rectified in order to generate a DC voltage signal reflecting instantaneous torso volume. This signal was sampled with 14 bits of resolution by an analog to digital converter, and then transferred to a computer at a sampling rate of 25 Hz. Equation 5 above was used to convert the voltage readings to volume values. The signal was then fed through a digital high-pass filter with a cut-off frequency of 0.05 Hz. This removed the time-averaged volume component from the signal. The filtered signal then reflected breathing activity. The subject's breathing activity was also recorded by connecting the patient airways to a recording dry-seal spirometer by the use of a mouthpiece. A simultaneous recording of breathing by the two methods is displayed in FIG. 12. As shown, the comparison of the simultaneous recordings of breathing volume by a dry-seal spirometer connected to a human subject's airways (broken line), and the measurements using the device described in Example 4 (solid line) are virtually identical”, [0068]; Rahman: [0010]).
Regarding claim 6, Ericksen discloses the common computing unit comprises  one or more processors; and  one or more memories including computer program code;  the one or more memories and the computer program code configured to, with the one or more processors, cause the common computing unit at least to perform at least one of the following: form respiratory parameter data and present the respiratory parameter data with a user interface of the common computing unit ([0068]).
Regarding claim 7, the combination of Ericksen and Rahman discloses the system further comprises  an electric power source arrangement, which is configured to excite simultaneously the at least two measurement bands with electric currents of different pseudo random variations, for making respiratory signals output by the at least two measurement bands unique;  decoders, which are configured to decode the respiratory signals of the at least two measurement bands;  computing unit arrangement configured to perform an association between a respiratory signal and an identification information about a measurement band, which output said respiratory signal, with each other; a wireless transmitter arrangement, which is configured to transmit wirelessly respiratory information about the respiratory signals with the identification information; and  a respiratory data analyzing unit, which is configured to receive the respiratory information transmitted wirelessly for data processing ([0056] & [0068]; Rahman: [0010]).
Regarding claim 8, Ericksen discloses the respiratory data analyzing unit comprises  one or more processors; and  one or more memories including computer program code;  the one or more memories and the computer program code configured to, with the one or more processors, cause the respiratory data analyzing unit at least to perform at least one of the following: form respiratory parameter data and present the respiratory parameter data with a user interface of the data analyzing unit ([0068]).
Claim 9 is directed to the method implemented by apparatus of claim 1 and rejected for the same reasons as claim 1.
Regarding claim 10, Ericksen discloses receiving, by a respiratory data analyzing unit, the information about the respiratory signals; processing the information, and presenting the processed information with a user interface of the data analyzing unit ([0068]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715